Citation Nr: 1525356	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1960 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This matter was reopened and remanded by the Board in May 2014, and remanded once more in October 2014.  

The Veteran was scheduled for a travel board hearing with a Veterans Law Judge on April 8, 2014, and was notified of the hearing by VA letter dated February 26, 2014.  As he failed to appear for the scheduled hearing without explanation, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

As noted in the previous remands, a letter was received by VA in April 2013 in which the Veteran's attorney withdrew from representation of the Veteran effective immediately; the attorney sent a copy of the letter to the Veteran.  The above-noted February 2014 VA letter to the Veteran notified him that if he did not have a representative, it was not too late to choose one.  Although the letter provided the Veteran with information on obtaining an accredited representative, he has not appointed a new representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2015 supplemental opinion provided that "there is NOT clear and unmistakable evidence that aggravation [of the Veteran's obsessive compulsive disorder (OCD)] did not occur," going on to explain that "[t]here is only a lack of data showing such an aggravation, which in turn supports an opinion that it is less likely than not (i.e., at the preponderance level) that aggravation occurred within military service."  Although the Veteran did not seek psychiatric treatment during service, it is possible that his personnel records contain indications of a change in performance or behavior that would show a worsening of the Veteran's mental health.  Therefore, upon remand the AOJ should request the Veteran's personnel records.  

Although the Board appreciates the examiner's thorough discussion of evidence, the examiner's finding that the Veteran's military service and early adulthood were relatively quiescent and that he experienced severe worsening years after service is at odds with the fact that the Veteran sought psychiatric treatment during his early adulthood, including between his periods of service.  Upon remand, the examiner is asked to discuss the Veteran's private psychiatric treatment from the year before his first period of service, between his two periods of service, and approximately a year and a half after his second period of service.  The record also contains lay testimony from the Veteran's ex-wife during a February 1995 hearing in which she describes her observations about the Veteran's behavior after his second period of service.  As these records and lay testimony are relevant to whether the Veteran's symptoms worsened or were aggravated during his military service, a supplemental opinion should be obtained that considers them as well as any personnel records that the AOJ is able to obtain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As to the Veteran's diagnosis of major depression, the January 2015 supplemental opinion stated that it was less likely than not that the Veteran's major depressive disorder was incurred in service, later noting that the depression at least as likely as not began after military service.  This opinion should be expanded upon remand so that it is supported by adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate source and request the Veteran's complete service personnel records, to include performance evaluations.  All attempts to secure the personnel records must be documented in the claims file.  If the personnel records are not available, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be informed of any negative results.  

2.  Thereafter, return the claims file to the August 2014 examiner, if the examiner is available.  If the August 2014 examiner is unavailable, another appropriate clinician should be requested to provide the below requested opinions.  If the clinician determines that another examination should be scheduled in order to provide the requested opinions, then another examination should be scheduled.  The clinician must review the claims file and provide an opinion on the following:

a. Whether a psychiatric disability clearly and unmistakably preexisted service and, if so, whether there is clear and unmistakable evidence that the disability was not aggravated (increased in disability beyond the natural progress of the condition) by service.  The clear and unmistakable evidence that a psychiatric disability preexisted service, if any, must be specifically identified.  The clear and unmistakable evidence that a psychiatric disability was not aggravated by service, if any, must also be specifically identified.  The clinician should note that clear and unmistakable evidence means obvious, manifest, undebatable.

b. If a psychiatric disability did not clearly and unmistakably preexist service, the clinician must provide an opinion on whether it is at least as likely as not (50 percent or better probability) that a psychiatric disability was incurred in or aggravated by service.  

c. In all conclusions, the clinician must identify and explain the medical basis or bases, with identification of the evidence of record.  In particular, the clinician is to specifically consider any service personnel records obtained to determine whether they indicate any change in behavior or performance that is consistent with worsening psychiatric symptoms; the Veteran's private psychiatric treatment records from September 1958 to December 1958, from October 1960 to May 1961, and from January 1964 to August 1967; and the Veteran's ex-wife's testimony in a February 1995 hearing as to her competent observations of the Veteran's behavior after his second period of service.  

The clinician is also asked to provide a complete rationale for each opinion provided with a reasoned medical explanation connecting clear conclusions with supporting data.  

3.  After completing the above development, readjudicate the claim on appeal.  If the benefit sought remains denied, provide the Veteran with a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




